Scott, J.
delivered the opinion of the court—That the 41st section of the circuit superior court law, which gives general jurisdiction to each of the judges of the circuit superior courts, to award injunctions to judgments rendered, or to proceedings had or apprehended, without as well as within his own circuit, yet expressly requires, that -the order of the judge awarding an injunction, in such case, shall be directed to the clerk of the court of that county or corporation, in which the judgment shall have been rendered, or the proceeding is apprehended; that, in such case, the statute, in effect, gives the judge jurisdiction only to award the process, not to hear and determine the cause, and refers the cause to another and more convenient tribunal; and that, as the proceedings which were apprehended in this case, and which were in-joined, were proceedings that were to be had in the county of Charlotte, the judge erred in directing the order for the process of injunction to the clerk of the *663circuit superior court for James City and Williamsburg, and the process and the subsequent proceedings being founded on that order, were without authority and erroneous. That, therefore, the same should be reversed with costs. And the court proceeding to pronounce such decree as the circuit superior court ought to have pronounced, it was decreed and ordered, that the bill ■of the appellees should be dismissed with costs.